Citation Nr: 1107729	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to an initial rating in excess of 30 percent for 
carpal tunnel syndrome of the right hand.

3.  Entitlement to an initial rating in excess of 10 percent for 
carpal tunnel syndrome of the left hand.

4.  Entitlement to a compensable initial rating for right knee 
instability since December 1, 2009, and in excess of 20 percent 
prior thereto.

5.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the right knee.

6.  Entitlement to an initial rating for left knee instability in 
excess of 20 percent since November 1, 2010, and in excess of 10 
percent prior thereto.

7.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the left knee.

8.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.

9.  Entitlement to an initial rating in excess of 10 percent for 
a chronic lumbar strain.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to April 
2005.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In March 2009 the Board denied a claim for entitlement to service 
connection for cervical spine disorder, and remanded a large 
number of other claims.  Since that time, the RO has granted each 
claim remanded with the exception of entitlement to service 
connection for bilateral hearing loss.  The Board finds that the 
development ordered by the Board in March 2009 has been completed 
as to this claim, and the claim is now ready for appellate 
disposition.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in a 
November 2010 the Veteran waived his right to have this evidence 
reviewed in the first instance by the RO.

The issues of entitlement to an increased rating for 
posttraumatic stress disorder, as well as entitlement to 
service connection for a right hip condition and a right 
shoulder condition have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

An April 2009 rating decision granted service connection for a 
chronic lumbar strain.  In September 2009 the Veteran expressed 
his disagreement with the rating assigned by this decision.  
Additionally, a November 2010 rating decision granted service 
connection for carpal tunnel syndrome of the right hand, carpal 
tunnel syndrome of the left hand, right knee instability, 
degenerative changes of the right knee, left knee instability, 
degenerative changes of the left knee, and pes planus.  In 
November 2010, the Veteran expressed his disagreement with the 
ratings assigned by this decision.  A statement of the case must 
be issued on all of these claims.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  As such, these issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not reveal a current 
diagnosis of bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the Veteran contends that he currently suffers from 
bilateral hearing loss due to his exposure to acoustic trauma in 
service.  In this regard, the Board notes that the Veteran has 
been awarded service connection for tinnitus due to his combat 
exposure in Iraq.  Specifically, the Veteran was suffered 
acoustic trauma when he was wounded by a hand grenade. 

Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 26 decibels or greater, or 3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In March 2010 the Veteran underwent a VA examination for hearing 
loss and the following audiological measurements were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
10
LEFT
10
10
10
10
10

The Veteran's speech recognition score using the Maryland CNC 
word list was 100 percent bilaterally.  The examiner determined 
that the Veteran's hearing is "clinically normal."  The 
examiner concluded that the Veteran's "hearing thresholds do not 
meet the criteria for disability and regulations."

The Board has carefully reviewed the record but finds no other 
evidence to support the Veteran's claim.  In a March 2010 VA 
treatment note following the Veteran's VA examination, the 
examiner reported the results of the Veteran's otoacoustic 
emissions testing and reported, "responses were obtained and 
replicated at all frequency regions except 1000 Hz for the left 
ear. These findings suggest mostly normal outer hair cell 
function in both ears."  In a November 2007 VA treatment note 
the Veteran complained of his ears popping like on an airplane 
and noise sensitivity but no audiological measurements were 
obtained.  In a treatment note of May 2006, about one year 
following the Veteran's discharge, and the following audiological 
measurements were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
10
10
LEFT
10
10
10
10
10

It does not appear that the Maryland CNC word list test was 
conducted at this time, and the examiner provided no assessments 
of the Veteran's hearing aside from the numerical findings.  The 
remainder of the medical record is devoid of documentation of 
current bilateral hearing loss. 

In this case, the requirements for hearing loss as defined by 38 
C.F.R. §3.385 have simply not been met.  As such, the Board 
cannot find the Veteran currently manifests bilateral hearing 
loss as defined by VA and for VA purposes.  Where the medical 
evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  A current disability means a disability shown by 
competent medical evidence to exist.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  In the absence of a current diagnosis 
of bilateral hearing loss the Veteran's claim for service 
connection must be denied.  The Board notes the Veteran's 
arguments in support of his assertions that he suffers from 
hearing loss that is related to service.  However, the Veteran, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
	
In addition, the Board notes that certain chronic diseases, such 
as organic disease of the nervous system, including sensorineural 
hearing loss, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable degree 
(10 percent) within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).  However, no diagnosis of 
bilateral hearing loss for VA purposes was made within one year 
of the Veteran's service separation.  As such, the presumption 
for service connection for chronic diseases does not apply.  

For all of these reasons, service connection for bilateral 
hearing loss is denied.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in August 2007 and 
April 2009 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letters also provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has had a personal hearing before the Board.  He has been 
afforded a VA examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not been 
obtained.  While the Board is cognizant of the outstanding 
private treatment records identified by the Veteran in March 
2010, these records were specifically identified as pertaining 
exclusively to his August and September 2009 right knee surgery.  
Unlike general medical conditions which may be referenced in 
seemingly unrelated medical records, the Board does not find it 
possible that numerical audiological findings would be contained 
in surgical records pertaining to the Veteran's right knee.  As 
such, the Board finds they are not relevant to the claim at bar.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

An April 2009 rating decision granted service connection for a 
chronic lumbar strain.  In September 2009 the Veteran expressed 
his disagreement with the rating assigned by this decision.  
Additionally, a November 2010 rating decision granted service 
connection for carpal tunnel syndrome of the right hand, carpal 
tunnel syndrome of the left hand, right knee instability, 
degenerative changes of the right knee, left knee instability, 
degenerative changes of the left knee, and pes planus.  In 
November 2010, the Veteran expressed his disagreement with the 
ratings assigned by this decision.  A statement of the case (SOC) 
has not been issued on these claims.  Where an SOC has not been 
provided following the timely filing of a notice of disagreement, 
a remand, not a referral to the RO, is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, with regard to the Veteran's right knee, in a March 
2010 VA Form 21-4142 the Veteran indicated he underwent surgery 
in 2009 at Bowen, Hefley, Rhodes, and Steward Orthopedics.  The 
RO should obtain these records prior to determining the current 
level of severity of the Veteran's right knee disability.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining 
records outside the custody of the federal government as "an 
initial request for the records, and, if the records are not 
received, at least one follow-up request."  VA must attempt to 
obtain these records.  



Accordingly, the case is REMANDED for the following action:

1. The RO should issue an SOC with respect to 
the following issues:
a.   Entitlement to an initial rating in 
excess of 30 percent for carpal tunnel 
syndrome of the right hand. 

b.  Entitlement to an initial rating in 
excess of 10 percent for carpal tunnel 
syndrome of the left hand.

c.  Entitlement to a compensable initial 
rating for right knee instability since 
December 1, 2009, and in excess of 20 
percent prior thereto.

d.  Entitlement to an initial rating in 
excess of 10 percent for degenerative 
changes of the right knee.

e.  Entitlement to an initial rating for 
left knee instability in excess of 20 
percent since November 1, 2010, and in 
excess of 10 percent prior thereto.

f.  Entitlement to an initial rating in 
excess of 10 percent for degenerative 
changes of the left knee.

g.  Entitlement to an initial rating in 
excess of 10 percent for bilateral pes 
planus.

h.  Entitlement to an initial rating in 
excess of 10 percent for a chronic lumbar 
strain.

The Appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for further 
appellate consideration only if the 
Appellant files a timely substantive 
appeal.
2.  Contact the Veteran and request that he 
provide any updated authorization forms 
necessary to allow the RO to obtain the 
private treatment records pertaining to his 
right knee from Bowen, Hefley, Rhodes, and 
Steward Orthopedics.  Thereafter, the RO 
should attempt to obtain those records.  Do 
not associate duplicate records with the 
file.

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


